Citation Nr: 0531794	
Decision Date: 11/22/05    Archive Date: 12/02/05	

DOCKET NO.  02-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1987 to 
August 1988.  His records further reflect completion of 4 
months and 8 days of prior active service.  This matter was 
previously before the Board in December 2003 and again in 
January 2005.  On each occasion the appeal was remanded for 
further development of the record.  


FINDING OF FACT

The veteran's low back disability is not related to his 
military service or any incident therein.  


CONCLUSION OF LAW

The veteran does not have residuals of a low back injury 
which were incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In letters dated March 12, 2004, January 27, 2005, and 
March 24, 2005, the Department of Veterans Affairs wrote to 
the veteran and informed him of what evidence he needed to 
submit in order to prevail on his claim for service 
connection for a low back injury.  The regional office 
subsequently contacted various medical facilities at which 
the veteran had reported receiving medical treatment.  
Accordingly, the Board concludes that the duties to assist 
and to notify the veteran as to the information and evidence 
necessary to substantiate his claim have been satisfied.  

The dispositive factor in this appeal is the medical opinion 
dated July 15, 2005.  This opinion was based on a medical 
examination conducted on July 1, 2004.  In that opinion, the 
examining physician concluded that the veteran's present back 
disabilities were more likely than not unrelated to his 
military service.  

Although it is true that the veteran did experience some 
problems with his low back during military service, his 
report of separation examination did not indicate the 
presence of any back difficulties.  The Board has no 
authority to override the opinion of a competent medical 
specialist.  As indicated, the specialist in this particular 
appeal concluded that the veteran's current back difficulties 
were unrelated to his military service.  In addition, the 
medical evidence does not indicate that the veteran had any 
significant problems for approximately eight years after his 
separation from service.  Those problems for which he sought 
treatment in 1996 do not contain any reference to the 
symptoms he experienced while on active duty.  Therefore, 
based on the absence of continuity of symptoms from military 
service and the opinion of the medical specialist, the Board 
concludes that the evidence preponderates against the veteran 
with respect to his claim for service connection for 
residuals of a low back injury.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


